DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a Final Office Action for application no. 16/893,013 for an ADJUSTABLE FACE PILLOW APPARATUS, filed on 6/4/2020.  This correspondence is in response to applicant’s reply filed on 9/13/2022.  Claims 1-8 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belleh (U.S. Pat. 9,877,588) in view of May (U.S. Pat. 7,703,725).
Regarding claim 1, Belleh teaches an adjustable face pillow apparatus comprising: a pillow having an opening therein; a support plate having an upper surface for supporting the pillow, wherein the support plate includes an opening positioned adjacent to the opening in the pillow; a support pole rotatably coupled to the support plate, wherein an angle of the support plate relative to the support pole can be selected and locked into place with a locking mechanism; and a base assembly coupled to the support pole, wherein the base assembly is configured to maintain the support pole in a substantially vertical position without additional support, but does not specifically teach that the base assembly includes a wheel assembly configured at the distal ends of a tripod base.  May, however, teaches a base assembly that includes a wheel assembly (col. 4, lines 57-59) configured at the distal ends of a tripod base in order to provide adjustability to the base.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the base assembly including a wheel assembly configured at the distal ends of a tripod base in order to provide additional adjustability to the base assembly to allow additional freedom of movement to easily place the apparatus in the desired position.  

    PNG
    media_image1.png
    615
    522
    media_image1.png
    Greyscale

[AltContent: textbox (support plate)]
[AltContent: arrow][AltContent: textbox (pillow)][AltContent: arrow]


[AltContent: arrow][AltContent: arrow]

[AltContent: textbox (opening)][AltContent: textbox (opening)]

[AltContent: textbox (locking mechanism)][AltContent: arrow]
[AltContent: textbox (support pole)][AltContent: arrow]




[AltContent: textbox (base assembly)][AltContent: arrow]




Regarding claim 2, Belleh and May teach the apparatus of claim 1 wherein the pillow is an open pillow.
Regarding claim 3, Belleh and May teach the apparatus of claim 1 wherein the pillow is configured in a C-shape structure.
Regarding claim 4, Belleh and May teach the apparatus of claim 1 wherein the pillow is detachably coupled to the support plate using at least one fastener (192).
Regarding claim 5, Belleh and May teach the apparatus of claim 1 wherein the support pole includes an upper shaft (135) and a lower shaft (134), wherein the upper shaft is slidably connected to the lower shaft via a locking means (136).
Regarding claim 7, Belleh and May teach the apparatus of claim 1 wherein the support pole is a telescopic adjusting pole. 
Regarding claim 8, Belleh and May teach the apparatus of claim 1, wherein May teaches that the base assembly is coupled to the support pole via one or more wearing sleeves (13).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to construct the base assembly of Bellah coupled to the support pole via one or more wearing sleeves in order to provide additional strength to the base assembly.  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belleh (U.S. Pat. 9,877,588) in view of May (U.S. Pat. 7,703,725) in further view of Liao (U.S. Pub. 2008/0078914).
Regarding claim 6, Belleh and May teach the apparatus of claim 5, but do not teach that the locking means includes a cylindrical brake shoe.  Liao teaches a locking means that includes a cylindrical brake shoe (17) in order to retain the support pole in the desired position.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the locking means of Belleh for a locking means that includes a cylindrical brake shoe in order to provide additional support to the braking arrangement, and further, as an alternate means for retaining the support pole in the desired position, since locking means can be provided in various forms.  
Response to Arguments
Applicant's arguments filed 9/13/2022 have been fully considered but they are not persuasive.  Applicant argues that the Bellah prior art reference teaches away from a mobile apparatus because  freedom of movement is not desirable, is the opposite of Bellah’s functionality and would render the device less compact.  The Examiner respectfully disagrees.  
As described in the Background of the Invention, the Bellah prior art face pillow apparatus is for a user to sit the apparatus on a table, desk or tray and lean forward and place their face in the pillow.  The apparatus is portable and can be used while traveling on a bus, plane or train.  It may be desirable to place wheels on the bottom of the apparatus to allow for freedom of movement to position the apparatus in the desired position and then lock the wheels in place prior to use.  It is well known that wheels come with locks to prevent undesired movement.  Furthermore, the wheels can be compact enough to not interfere with the size of the apparatus or the folding arrangement.  
As an additional matter, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is within the knowledge generally available to one of ordinary skill in the art to know to place wheels on an item in order to easily and quickly move an item from one place to another.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NKEISHA SMITH/               Primary Examiner, Art Unit 3632                                                                                                                                                                                         	December 14, 2022